NO. 07-08-0010-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                JANUARY 25, 2008
                         ______________________________

                            MAURICE LESLIE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 52ND DISTRICT COURT OF CORYELL COUNTY;

                 NO. 18160; HONORABLE PHILLIP ZEIGLER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           ON ABATEMENT AND REMAND


      Appellant, Maurice Leslie, acting pro se, appeals his conviction and sentence. A

copy of a notice of appeal was filed with this Court on December 13, 2007. The clerk’s

record was filed on January 22, 2008. Included in the clerk’s record is the trial court’s

certification of defendant’s right of appeal, however, this certification is not signed by

appellant. No reporter’s record has been filed. We have received a request from appellant

for appointment of counsel to represent him on appeal. We abate this appeal and remand

the cause to the trial court to conduct a hearing and determine whether appellant is
indigent and entitled to appointment of counsel. In addition, we direct the trial court to

amend its certification of defendant’s right of appeal.


       If, after hearing, the trial court should determine that appellant is indigent and still

desires to pursue this appeal, then the trial court shall take such measures as may be

necessary to assure appellant effective assistance of counsel, including appointment of

counsel. If counsel is appointed, the name, address, telephone number, and state bar

number of said counsel shall be included in the order appointing counsel. A copy of any

order appointing counsel shall be immediately forwarded to the Clerk of this Court.

Additionally, the trial court shall execute findings of fact, conclusions of law, and such

orders as the court may enter regarding the aforementioned issues and cause its findings,

conclusions, and any orders entered to be included in a supplemental clerk’s record to be

filed in this Court no later than Monday, March 3, 2008. A transcript of this hearing shall

be prepared and filed in this Court as a supplemental reporter’s record no later than

Monday, March 3, 2008.


       Further, the trial court’s certification of defendant’s right of appeal, included in the

clerk’s record, is not signed by appellant. As such, this certification does not comply with

Texas Rule of Appellate Procedure 25.2(d), which has been amended, effective

September 1, 2007, to require that the certification be signed by appellant and that a copy

be served on him. Thus, on remand, the trial court shall utilize whatever means it finds

necessary to obtain appellant’s signature on an amended trial court’s certification and that

such amended certification be served on appellant. The amended certification, any other

orders, and a transcript of any hearings held on this matter shall be made part of the

                                              2
supplemental clerk’s record and the supplemental reporter’s record ordered above and

shall be filed with the Clerk of this Court by March 3, 2008.




                                                        Per Curiam


Do not publish.




                                             3